Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 1 of 28 PageID #: 863




                        Exhibit 2
Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 2 of 28 PageID #: 864
DocuSign Envelope ID: 17D21648-0990-4BFE-9D46-A2BEB6F962A
                                                    Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 3 of 28 PageID #: 865


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.

        Executed to be effective as January 19, 2018

        COMPANY:                                                                                                      CUSTOMER:
        RESMAN, LLC,
        a Utah limited liability company                                                                              Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                         By: _________________________________
        Name: Kesha Howard                                                                                            Name: Jeff Gomez
        Title: Account Manager                                                                                        Title: CTO
        Date: January 19, 2018                                                                                        Date: 1/23/2018
DocuSign Envelope ID: B3C532FD-9941-4B31-9610-9E26C6DE
                                                   Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 4 of 28 PageID #: 866




                                                                                                                                                                                   ResMan Order Form
                                                                                          Order No.                                                             Requested by:                David Ganc
        Customer Contact:
        Jeff Gomez                                                                        Parent ID                                      Properties               Unit Total        Order Date         Expiration
        jgomez@karyamanegement.com                                                          TBD                                              2                      392             3/13/2018          3/19/2018



        Welcome to ResMan!

        We are excited that you have chosen our software to manage your business. We are dedicated to delivering Service First in all of our customer relationships. This means that we will do our best to fulfill
        your needs and meet your expectations.

        ResMan is easy to use and we believe our ordering process should be the same way. In this Order you won't find complicated legal terms or tiresome passages of legal terminology. We have no desire to
        trick you into signing something that you might later regret.




        ORDER DETAIL

        ONE-TIME CHARGES & FEES
                      CHARGE/FEE                                                                       DESCRIPTION                                                QUANTITY             PRICE             TOTAL
               Implementation Fee                              Setup and installation                                                                               392                $                   $

        ONE-TIME CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES
        Terrain                                                5380 Medical Dr, San Antonio, TX 78240                                                              GO-LIVE DATE:
                         CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     224               $                    $
           EasyLease                                           EasyLease Online Workflow                                                                            224               $                     $
           ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES
        Waterstone Place                                       516 Stafford Springs Ave, Stafford, TX 77477                                                        GO-LIVE DATE:
                         CHARGE/FEE                                                                 DESCRIPTION                                                   QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     168               $                    $
           EasyLease                                           EasyLease Online Workflow                                                                            168               $                     $
           ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $


        RECURRING CHARGES & FEES SUBTOTAL                                                                                                                                                                 $

        ORDER TOTAL                                                                                                                                                                                        $

        *ResMan Consolidated Billing (RCB) - *RCB items include transaction-based fees that will vary month-to-month based on usage. Items labelled *RCB will be included in your monthly
        consolidated billing, invoiced to you by ResMan.


        **Vendor Invoiced (VI) - *VI items include transaction-based fees that can vary month-to-month based on usage and will be invoiced to you directly by the Vendor selected as the service
        provider. These fees will not appear in your monthly ResMan Consolidated Bill and will be invoiced to you separately by your Vendor.
DocuSign Envelope ID: B3C532FD-9941-4B31-9610-9E26C6DE
                                                 Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 5 of 28 PageID #: 867


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as March 13, 2018

        COMPANY:                                                                                                     CUSTOMER:

        RESMAN, LLC,
        a Utah limited liability company                                                                             Karya Property Management, LLC
        d/b/a ResMan


        By: ___ _____________________________                                                                        By: _________________________________
        Name: Russell Burns                                                                                          Name: Jeff Gomez
        Title: Sales Director                                                                                        Title: CTO
        Date: March 13, 2018                                                                                         Date: 3/16/2018
DocuSign Envelope ID: E73D7D7B-9F6A-418D-9773-AC5EE0B
                                                  Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 6 of 28 PageID #: 868




                                                                                                                                                                                  ResMan Order Form
                                                                                         Order No.                                                             Requested by:                David Ganc
       Customer Contact:
       Jeff Gomez                                                                        Parent ID                                      Properties               Unit Total        Order Date         Expiration
       jgomez@karyamanegement.com                                                          TBD                                              2                      392             3/30/2018          4/15/2018



       Welcome to ResMan!

       We are excited that you have chosen our software to manage your business. We are dedicated to delivering Service First in all of our customer relationships. This means that we will do our best to fulfill
       your needs and meet your expectations.

       ResMan is easy to use and we believe our ordering process should be the same way. In this Order you won't find complicated legal terms or tiresome passages of legal terminology. We have no desire to
       trick you into signing something that you might later regret.




       ORDER DETAIL

       ONE-TIME CHARGES & FEES
                     CHARGE/FEE                                                                       DESCRIPTION                                                QUANTITY             PRICE             TOTAL
              Implementation Fee                              Setup and installation                                                                               392                $                   $

       ONE-TIME CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

       RECURRING CHARGES & FEES
       Treehouse                                              2501 Wickersham Ln, Austin, TX 78741                                                                GO-LIVE DATE:
                        CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
       ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     224               $                    $
          EasyLease                                           EasyLease Online Workflow                                                                            224               $                     $
          ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
          PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
          Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
       Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

       PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

       RECURRING CHARGES & FEES
       Lakeside                                               1251 Wilcrest Dr, Houston, TX 77042                                                                 GO-LIVE DATE:
                        CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
       ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     168               $                    $
          EasyLease                                           EasyLease Online Workflow                                                                            168               $                     $
          ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
          PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
          Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
       Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

       PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $


       RECURRING CHARGES & FEES SUBTOTAL                                                                                                                                                                 $

       ORDER TOTAL                                                                                                                                                                                        $

       *ResMan Consolidated Billing (RCB) - *RCB items include transaction-based fees that will vary month-to-month based on usage. Items labelled *RCB will be included in your monthly
       consolidated billing, invoiced to you by ResMan.


       **Vendor Invoiced (VI) - *VI items include transaction-based fees that can vary month-to-month based on usage and will be invoiced to you directly by the Vendor selected as the service
       provider. These fees will not appear in your monthly ResMan Consolidated Bill and will be invoiced to you separately by your Vendor.
DocuSign Envelope ID: E73D7D7B-9F6A-418D-9773-AC5EE0B
                                                Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 7 of 28 PageID #: 869


       In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

       Customer:

       • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
       • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
       • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
       • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

       Company:

       • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
       • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
       timely signed off on our work on-time during any stage of your implementation.
       • We will maintain the confidentiality of any information that you entrust to us.

       If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

       By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
       agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
       liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as March 13, 2018

        COMPANY:                                                                                                    CUSTOMER:

        RESMAN, LLC,
        a Utah limited liability company                                                                            Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                       By: _________________________________
        Name: Russell Burns                                                                                         Name: Jeff Gomez
        Title: Sales Director                                                                                       Title: CTO
        Date: March 13, 2018                                                                                        Date:    4/3/2018
DocuSign Envelope ID: 5CEF261B-2629-4A3E-A09D-B479FB18
                                                   Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 8 of 28 PageID #: 870




                                                                                                                                                                                   ResMan Order Form
                                                                                          Order No.                                                             Requested by:                David Ganc
        Customer Contact:
        Jeff Gomez                                                                        Parent ID                                      Properties               Unit Total        Order Date         Expiration
        jgomez@karyamanegement.com                                                          TBD                                              6                      1771            7/10/2018          7/20/2018



        Welcome to ResMan!

        We are excited that you have chosen our software to manage your business. We are dedicated to delivering Service First in all of our customer relationships. This means that we will do our best to fulfill
        your needs and meet your expectations.

        ResMan is easy to use and we believe our ordering process should be the same way. In this Order you won't find complicated legal terms or tiresome passages of legal terminology. We have no desire to
        trick you into signing something that you might later regret.




        ORDER DETAIL

        ONE-TIME CHARGES & FEES
                      CHARGE/FEE                                                                       DESCRIPTION                                                QUANTITY             PRICE             TOTAL
               Implementation Fee                              Setup and installation                                                                               1771               $                  $

        ONE-TIME CHARGE & FEES SUBTOTAL                                                                                                                                                                    $

        RECURRING CHARGES & FEES
        3corners - East (Kempwood Hollow)                      9999 Kempwood Dr, Houston, TX 77080                                                                 GO-LIVE DATE:
                          CHARGE/FEE                                                               DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     327               $                    $
           EasyLease                                           EasyLease Online Workflow                                                                            327               $                     $
           ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES
        3corners - North (Kempwood Place)                      10010 Kempwood Dr, Houston, TX 77080                                                                GO-LIVE DATE:
                          CHARGE/FEE                                                               DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     387               $                    $
           EasyLease                                           EasyLease Online Workflow                                                                            387               $                     $
           ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $
        RECURRING CHARGES & FEES
        3corners - West (Spring Shadows)                       10105 Kempwood Dr, Houston, TX 77080                                                                GO-LIVE DATE:
                          CHARGE/FEE                                                               DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     389               $                    $
           EasyLease                                           EasyLease Online Workflow                                                                            389               $                     $
           ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $250.00
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES
        Chesapeake                                             12300 Hymeadow Dr, Austin, TX 78750                                                                 GO-LIVE DATE:
                         CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     124               $                    $
           EasyLease                                           EasyLease Online Workflow                                                                            124               $                     $
           ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB
DocuSign Envelope ID: 5CEF261B-2629-4A3E-A09D-B479FB18
                                                 Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 9 of 28 PageID #: 871


        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                      $
        RECURRING CHARGES & FEES
        Falls on Bull Creek                               8527 N Capital of Texas, Austin, TX 78759                                                  GO-LIVE DATE:
                           CHARGE/FEE                                                         DESCRIPTION                                           QUANTITY           PRICE            TOTAL
        ResMan Essentials Software Platform               Per-unit software fee including unlimted texting                                            344             $                   $
           EasyLease                                      EasyLease Online Workflow                                                                   344             $                    $
           ResMan Qualifer                                  Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                     Y              $                      *RCB
           PayLease                                         EasyLease Payments: PayLease                                                               Y                                       *VI
           Engage 360                                       Easy Lease Website: Deluxe Website Package                                                 1              $                   $
        Credit Builder                                    $ per subscriber per month                                                                   Y               $                     *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                      $

        RECURRING CHARGES & FEES
        NorthStar                                         "12001 Metric Blvd, Austin, TX 78758                                                       GO-LIVE DATE:
                         CHARGE/FEE                                                           DESCRIPTION                                           QUANTITY           PRICE            TOTAL
        ResMan Essentials Software Platform               Per-unit software fee including unlimted texting                                            200             $                   $
           EasyLease                                      EasyLease Online Workflow                                                                   200             $                    $
           ResMan Qualifer                                   Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                    Y              $                      *RCB
           PayLease                                          EasyLease Payments: PayLease                                                              Y                                       *VI
           Engage 360                                        Easy Lease Website: Deluxe Website Package                                                1              $                   $
        Credit Builder                                    $ per subscriber per month                                                                   Y               $                     *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                      $

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                  $


        RECURRING CHARGES & FEES SUBTOTAL                                                                                                                                               $

        ORDER TOTAL                                                                                                                                                                      $

        *ResMan Consolidated Billing (RCB) - *RCB items include transaction-based fees that will vary month-to-month based on usage. Items labelled *RCB will be included in your monthly
        consolidated billing, invoiced to you by ResMan.


        **Vendor Invoiced (VI) - *VI items include transaction-based fees that can vary month-to-month based on usage and will be invoiced to you directly by the Vendor selected as the service
        provider. These fees will not appear in your monthly ResMan Consolidated Bill and will be invoiced to you separately by your Vendor.
DocuSign Envelope ID: 5CEF261B-2629-4A3E-A09D-B479FB1
                                                Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 10 of 28 PageID #: 872


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.




        Executed to be effective as July 10, 2018

        COMPANY:                                                                                                     CUSTOMER:

        RESMAN, LLC,
        a Utah limited liability company                                                                             Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                        By: _________________________________
        Name: Russell Burns                                                                                          Name: Jeff Gomez
        Title: Sales Director                                                                                        Title: CTO
        Date: July 10, 2018                                                                                          Date: 7/19/2018
DocuSign Envelope ID: 36475E34-9573-4356-A6BD-430279BF
                                                   Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 11 of 28 PageID #: 873




                                                                                                                                                                                   ResMan Order Form
                                                                                          Order No.                                                             Requested by:                David Ganc
        Customer Contact:
        Jeff Gomez                                                                        Parent ID                                      Properties               Unit Total        Order Date         Expiration
        jgomez@karyamanegement.com                                                          TBD                                              3                      393             9/21/2018          9/30/2018



        Welcome to ResMan!

        We are excited that you have chosen our software to manage your business. We are dedicated to delivering Service First in all of our customer relationships. This means that we will do our best to fulfill
        your needs and meet your expectations.

        ResMan is easy to use and we believe our ordering process should be the same way. In this Order you won't find complicated legal terms or tiresome passages of legal terminology. We have no desire to
        trick you into signing something that you might later regret.




        ORDER DETAIL

        ONE-TIME CHARGES & FEES
                      CHARGE/FEE                                                                       DESCRIPTION                                                QUANTITY             PRICE             TOTAL
               Implementation Fee                              Setup and installation                                                                               393                $                   $

        ONE-TIME CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES
        Downtown 360                                           360 400 W Salt Lake City, UT 84101                                                                  GO-LIVE DATE:
                         CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     151                $                   $
           EasyLease                                           EasyLease Online Workflow                                                                            151                $                    $
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                              *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                        $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                           *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES
        The Reserve                                            1016 W Stassney Lane Austin, TX 78745                                                               GO-LIVE DATE:
                         CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     122                $                   $
           EasyLease                                           EasyLease Online Workflow                                                                            122                $                    $
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                              *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                        $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                           *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES
        Woodstone Apartments                                   4021 Steck Ave. Austin, TX 78759                                                                    GO-LIVE DATE:
                         CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     120                $                   $
           EasyLease                                           EasyLease Online Workflow                                                                            120                $                    $
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                              *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                        $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                           *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $


        RECURRING CHARGES & FEES SUBTOTAL                                                                                                                                                                 $

        ORDER TOTAL                                                                                                                                                                                        $

        *ResMan Consolidated Billing (RCB) - *RCB items include transaction-based fees that will vary month-to-month based on usage. Items labelled *RCB will be included in your monthly
        consolidated billing, invoiced to you by ResMan.


        **Vendor Invoiced (VI) - *VI items include transaction-based fees that can vary month-to-month based on usage and will be invoiced to you directly by the Vendor selected as the service
        provider. These fees will not appear in your monthly ResMan Consolidated Bill and will be invoiced to you separately by your Vendor.
DocuSign Envelope ID: 36475E34-9573-4356-A6BD-430279BF
                                                 Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 12 of 28 PageID #: 874


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.
        Executed to be effective as September 21,
        2018

        COMPANY:                                                                                                     CUSTOMER:

        RESMAN, LLC,
        a Utah limited liability company                                                                             Karya Property Management, LLC
        d/b/a ResMan


        By: ___ _____________________________                                                                        By: _________________________________
        Name: Russell Burns                                                                                          Name: Jeff Gomez
        Title: Sales Director                                                                                        Title: CTO
        Date: September 21, 2018                                                                                     Date:      10/9/2018
Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 13 of 28 PageID #: 875
DocuSign Envelope ID: E1690164-F17E-4128-BDF9-E7FB6258C21
                                                   Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 14 of 28 PageID #: 876


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karma Ventures, LLC and ResMan, LLC, a Utah limited liability
        corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as July 18, 2017

        COMPANY:                                                                                                      CUSTOMER:
        RESMAN, LLC,
        a Utah limited liability company                                                                              Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                         By: _________________________________
        Name: Kesha Howard                                                                                            Name: Jeff Gomez
        Title: Account Manager                                                                                        Title: CTO
        Date: July 18, 2017                                                                                           Date:
DocuSign Envelope ID: 4F808758-2048-4EF0-BCAA-C9E68B2
                                                   Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 15 of 28 PageID #: 877




                                                                                                                                                                                   ResMan Order Form
                                                                                          Order No.                                                             Requested by:                David Ganc
        Customer Contact:
        Jeff Gomez                                                                        Parent ID                                      Properties               Unit Total        Order Date         Expiration
        jgomez@karyamanegement.com                                                          TBD                                              1                      121             5/14/2018          5/19/2018



        Welcome to ResMan!

        We are excited that you have chosen our software to manage your business. We are dedicated to delivering Service First in all of our customer relationships. This means that we will do our best to fulfill
        your needs and meet your expectations.

        ResMan is easy to use and we believe our ordering process should be the same way. In this Order you won't find complicated legal terms or tiresome passages of legal terminology. We have no desire to
        trick you into signing something that you might later regret.




        ORDER DETAIL

        ONE-TIME CHARGES & FEES
                      CHARGE/FEE                                                                       DESCRIPTION                                                QUANTITY             PRICE             TOTAL
               Implementation Fee                              Setup and installation                                                                               121                $                   $

        ONE-TIME CHARGE & FEES SUBTOTAL                                                                                                                                                                      $

        RECURRING CHARGES & FEES
        Barcelona                                              6434 Ella Lee Ln, Houston, TX 77057                                                                 GO-LIVE DATE:
                         CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     121               $                    $
           EasyLease                                           EasyLease Online Workflow                                                                            121               $                     $
           ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                      $

        RECURRING CHARGES & FEES SUBTOTAL                                                                                                                                                                   $

        ORDER TOTAL                                                                                                                                                                                          $

        *ResMan Consolidated Billing (RCB) - *RCB items include transaction-based fees that will vary month-to-month based on usage. Items labelled *RCB will be included in your monthly
        consolidated billing, invoiced to you by ResMan.


        **Vendor Invoiced (VI) - *VI items include transaction-based fees that can vary month-to-month based on usage and will be invoiced to you directly by the Vendor selected as the service
        provider. These fees will not appear in your monthly ResMan Consolidated Bill and will be invoiced to you separately by your Vendor.
DocuSign Envelope ID: 4F808758-2048-4EF0-BCAA-C9E68B2
                                                Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 16 of 28 PageID #: 878


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as May 14, 2018

        COMPANY:                                                                                                     CUSTOMER:

        RESMAN, LLC,
        a Utah limited liability company                                                                             Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                        By: _________________________________
        Name: Russell Burns                                                                                          Name: Jeff Gomez
        Title: Sales Director                                                                                        Title: CTO
        Date: May 14, 2018                                                                                           Date: 5/14/2018
DocuSign Envelope ID: B0558048-7A33-4FBA-B567-F72F3219
                                                   Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 17 of 28 PageID #: 879




                                                                                                                                                                                   ResMan Order Form
                                                                                          Order No.                                                             Requested by:                David Ganc
        Customer Contact:
        Jeff Gomez                                                                        Parent ID                                      Properties               Unit Total        Order Date         Expiration
        jgomez@karyamanegement.com                                                          TBD                                              1                      688             10/15/2018        10/30/2018



        Welcome to ResMan!

        We are excited that you have chosen our software to manage your business. We are dedicated to delivering Service First in all of our customer relationships. This means that we will do our best to fulfill
        your needs and meet your expectations.

        ResMan is easy to use and we believe our ordering process should be the same way. In this Order you won't find complicated legal terms or tiresome passages of legal terminology. We have no desire to
        trick you into signing something that you might later regret.




        ORDER DETAIL

        ONE-TIME CHARGES & FEES
                      CHARGE/FEE                                                                       DESCRIPTION                                                QUANTITY             PRICE             TOTAL
               Implementation Fee                              Setup and installation                                                                               688                $                  $

        ONE-TIME CHARGE & FEES SUBTOTAL                                                                                                                                                                    $

        RECURRING CHARGES & FEES
        Bayou Park                                             4400 Memorial Dr. Houston, TX 77007                                                                 GO-LIVE DATE:
                         CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     688                $                   $
           EasyLease                                           EasyLease Online Workflow                                                                            688                $                   $
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                              *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                        $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                           *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                    $


        RECURRING CHARGES & FEES SUBTOTAL                                                                                                                                                                 $

        ORDER TOTAL                                                                                                                                                                                        $

        *ResMan Consolidated Billing (RCB) - *RCB items include transaction-based fees that will vary month-to-month based on usage. Items labelled *RCB will be included in your monthly
        consolidated billing, invoiced to you by ResMan.


        **Vendor Invoiced (VI) - *VI items include transaction-based fees that can vary month-to-month based on usage and will be invoiced to you directly by the Vendor selected as the service
        provider. These fees will not appear in your monthly ResMan Consolidated Bill and will be invoiced to you separately by your Vendor.
DocuSign Envelope ID: B0558048-7A33-4FBA-B567-F72F3219
                                                 Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 18 of 28 PageID #: 880


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as October 15, 2018

        COMPANY:                                                                                                     CUSTOMER:

        RESMAN, LLC,
        a Utah limited liability company                                                                             Karya Property Management, LLC
        d/b/a ResMan


        By: ____ ____________________________                                                                        By: _________________________________
        Name: Russell Burns                                                                                          Name: Jeff Gomez
        Title: Sales Director                                                                                        Title: CTO
        Date: October 15, 2018                                                                                       Date:    10/15/2018
Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 19 of 28 PageID #: 881
DocuSign Envelope ID: 33A5ADF7-AD29-408F-BDDE-15CAC18F2
                                                  Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 20 of 28 PageID #: 882


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as August 16, 2017

        COMPANY:                                                                                                      CUSTOMER:
        RESMAN, LLC,
        a Utah limited liability company                                                                              Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                         By: _________________________________
        Name: Kesha Howard                                                                                            Name: Jeff Gomez
        Title: Account Manager                                                                                        Title: CTO
        Date: August 16, 2017                                                                                         Date:
Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 21 of 28 PageID #: 883
DocuSign Envelope ID: 9540C16E-DDBF-43A5-96BD-3487CA0F3779
                                                      Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 22 of 28 PageID #: 884


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or timely
        signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited liability
        corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as February 4, 2019

        COMPANY:                                                                                                             CUSTOMER:

        RESMAN, LLC,
        a Utah limited liability company                                                                                     Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                                By: _________________________________
        Name: Paul Miller                                                                                                    Name: Jeff Gomez
        Title: CFO                                                                                                           Title: CTO
        Date: February 4, 2019                                                                                               Date: 2/11/2019
Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 23 of 28 PageID #: 885
DocuSign Envelope ID: 5ACD95DE-B377-42E9-ABFF-789D1A4650
                                                  Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 24 of 28 PageID #: 886


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as February 8, 2018

        COMPANY:                                                                                                      CUSTOMER:
        RESMAN, LLC,
        a Utah limited liability company                                                                              Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                         By: _________________________________
        Name: Kesha Howard                                                                                            Name: Jeff Gomez
        Title: Account Manager                                                                                        Title: CTO
        Date: February 9, 2018                                                                                        Date: 2/12/2018
DocuSign Envelope ID: D4DE6D63-7861-477F-AAF3-4EC491D
                                                   Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 25 of 28 PageID #: 887




                                                                                                                                                                                   ResMan Order Form
                                                                                          Order No.                                                             Requested by:                David Ganc
        Customer Contact:
        Jeff Gomez                                                                        Parent ID                                      Properties               Unit Total        Order Date         Expiration
        jgomez@karyamanegement.com                                                          TBD                                              1                      208             4/11/2018          4/19/2018



        Welcome to ResMan!

        We are excited that you have chosen our software to manage your business. We are dedicated to delivering Service First in all of our customer relationships. This means that we will do our best to fulfill
        your needs and meet your expectations.

        ResMan is easy to use and we believe our ordering process should be the same way. In this Order you won't find complicated legal terms or tiresome passages of legal terminology. We have no desire to
        trick you into signing something that you might later regret.




        ORDER DETAIL

        ONE-TIME CHARGES & FEES
                      CHARGE/FEE                                                                       DESCRIPTION                                                QUANTITY             PRICE             TOTAL
               Implementation Fee                              Setup and installation                                                                               208                $                   $

        ONE-TIME CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES
        Stonecreek                                             20000 Saums Rd, Katy, TX 77449                                                                      GO-LIVE DATE:
                         CHARGE/FEE                                                                DESCRIPTION                                                    QUANTITY             PRICE             TOTAL
        ResMan Essentials Software Platform                    Per-unit software fee including unlimted texting                                                     208               $                    $
           EasyLease                                           EasyLease Online Workflow                                                                            208               $                     $
           ResMan Qualifer                                       Easy Lease Screening: ResMan Qualifier Basic Package - per transaction                              Y                $                       *RCB
           PayLease                                              EasyLease Payments: PayLease                                                                        Y                                          *VI
           Engage 360                                            Easy Lease Website: Deluxe Website Package                                                          1                $                    $
        Credit Builder                                         $ per subscriber per month                                                                            Y                 $                      *RCB

        PROPERTY CHARGE & FEES SUBTOTAL                                                                                                                                                                        $

        RECURRING CHARGES & FEES SUBTOTAL                                                                                                                                                                   $

        ORDER TOTAL                                                                                                                                                                                        $

        *ResMan Consolidated Billing (RCB) - *RCB items include transaction-based fees that will vary month-to-month based on usage. Items labelled *RCB will be included in your monthly
        consolidated billing, invoiced to you by ResMan.


        **Vendor Invoiced (VI) - *VI items include transaction-based fees that can vary month-to-month based on usage and will be invoiced to you directly by the Vendor selected as the service
        provider. These fees will not appear in your monthly ResMan Consolidated Bill and will be invoiced to you separately by your Vendor.
DocuSign Envelope ID: D4DE6D63-7861-477F-AAF3-4EC491D
                                               Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 26 of 28 PageID #: 888


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Management Company, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.


        Executed to be effective as April 11, 2018

        COMPANY:                                                                                                     CUSTOMER:

        RESMAN, LLC,
        a Utah limited liability company                                                                             Karya Property Management, LLC
        d/b/a ResMan


        By: ___ _____________________________                                                                        By: _________________________________
        Name: Russell Burns                                                                                          Name: Jeff Gomez
        Title: Sales Director                                                                                        Title: CTO
        Date: April 11, 2018                                                                                         Date: 4/11/2018
Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 27 of 28 PageID #: 889
DocuSign Envelope ID: 4C67B879-F650-4493-984E-F5A5CA92181
                                                    Case 4:19-cv-00402-ALM Document 60-2 Filed 10/01/19 Page 28 of 28 PageID #: 890


        In order to implement and activate your service, it is important that we work together. We each have some important roles to perform in this process.

        Customer:

        • By executing this Order, you attest that you have the full authority to execute this Order and bind your company or organization.
        • You agree to provide us with everything that we need to complete your implementation when we need it and in the format that we need.
        • You agree to review our work, provide feedback and sign-off approval in a timely manner. Deadlines are important. You agree to be bound by the dates that we set together.
        • You also agree to adhere to the payment schedule described in this Order. For us to meet our timeline for you, we’ll need your help in meeting the timeline as well.

        Company:

        • We have the experience and ability to perform the services you need from us and we will carry them out in a professional and timely manner.
        • We are committed to delivering exceptional service. We can't be responsible for a missed launch date or a deadline if you have been late in supplying materials or have not approved or
        timely signed off on our work on-time during any stage of your implementation.
        • We will maintain the confidentiality of any information that you entrust to us.

        If we meet these commitments to each other, we’ll be able to successfully activate your service and get you started on the ResMan platform on time.

        By signing this order form, you agree to the terms of ResMan’s Master Subscription Agreement (MSA), available online at the following link: https://myresman.com/master-subscription-
        agreement/ The Master Subscription Agreement (the “Agreement”) constitutes a legally binding contract between Karya Property Mangement, LLC and ResMan, LLC, a Utah limited
        liability corporation. If this is your first order form, the effective date of this agreement establishes your annual contract renewal date for this and all future orders.

        Executed to be effective as September 11,
        2017

        COMPANY:                                                                                                      CUSTOMER:
        RESMAN, LLC,
        a Utah limited liability company                                                                              Karya Property Management, LLC
        d/b/a ResMan


        By: _________________________________                                                                         By: _________________________________
        Name: Kesha Howard                                                                                            Name: Jeff Gomez
        Title: Account Manager                                                                                        Title: CTO
        Date: September 11, 2017                                                                                      Date: 9/19/2017
